DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) During the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1 – 11 and 14 -20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chatterjee et al. (U.S. Patent No. 10,658,574 B2).
Regarding claim 1, Chatterjee et al. disclose a spin diode device (Title; Abstract; and col. 6, lines 7 – 11) comprising a magnetic tunnel junction stack meeting the claimed limitations (Figures, especially Figures 5a, 5b and 9, elements pSAF, MgO, CSL or SAF SL; and col. 9, line 1 bridging col. 10, line 9).
	Regarding claim 2, Chatterjee et al. disclose the claimed limitations (Figures 5a, 5b and 9 -noting arrows illustrating the magnetization directions, as well as noting that synthetic AF structures such as the pSAF and SAF SL have magnetic layers therein with magnetization directions up and down due to the antiferromagnetic coupling of these synthetic antiferromagnets; i.e. they have magnetic layers that are parallel and antiparallel to each other when considering the magnetic layers in the pSAF versus the SAF SL of Figure 9).
	Regarding claim 3, given that the magnetic layers of the pSAF and storage layer (SL) are different materials (e.g. see Figure 1), these layers are deemed to necessarily possess different ferromagnetic resonant frequencies.
	Regarding claim 4, Chatterjee et al. disclose embodiments wherein both the pSAF and the storage layer (SAF SL) are synthetic antiferromagnetic structures (Figure 9 and relevant disclosure thereto).
	Regarding claims 5 and 6, the limitation(s) “is configured to …” are (an) intended use limitation(s) and are not further limiting in so far as the structure of the product is concerned.  Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, given that Chatterjee et al. disclose a substantially identical tunneling MR device for use as a spin diode, the Examiner deems that there is sound basis that the prior art structure is clearly capable of preforming the intended use.  The Examiner notes that the structure discussed above with regard to claims 1 – 4 meets all the structural requirements of claims 5 and 6.
	Regarding claims 7 – 10, these limitations are met by the disclosed pSAF structure illustrated in Figures 1, 5a, 5b and 9, as discussed above.  Given that the HL (lower ferromagnetic film) possesses a different composition than the PL (col. 9, lines 1 – 13), they are deemed to necessarily possess different natural ferromagnetic resonance frequencies.
	Regarding claims 14 – 20, Chatterjee et al. disclose coupled storage layers (SL) meeting the claimed limitations (Figures 1 and 9; col. 2, lines 14 – 20; col. 7, lines 1 – 10; and col. 12, line 63 bridging col. 13, line 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chatterjee et al. as applied above.
Chatterjee et al. is relied upon as described above.
Chatterjee et al. fails to disclose the specifics of the (Co/Pt)n superlattice structures disclosed in the figures and disclosure, generically discussing them as just “(Co/Pt)n” layers.
However, the Examiner takes Official Notice1 that these structures (Co/Pt)n are extremely old in the perpendicular media arts and are known as magnetic multilayers or magnetic superlattices, wherein each magnetic layer (Co or Fe) is Angstrom level in thickness (i.e. within the claimed range) and each non-magnetic metal (Pt or Pd) is likewise of the same thickness scale (i.e. within the claimed range).  The number of lamina (“n”) varies from 2 to 100s, depending on the desired thickness and magnetic properties.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine a thickness value of each lamina (magnetic and non-magnetic) and a number of lamina (“n”) meeting applicants’ claimed range limitations by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 15, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 For support of the Examiner’s position of Official Notice, see at least the cited Tang et al. reference (US Patent No. 5,750,270), filed as far back as 1995.